Citation Nr: 1700146	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO. 13-01 692	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine disability.

2.  Entitlement to service connection for right leg disability including radiculopathy, to include as secondary to thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to April 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues. The Veteran timely appealed that decision.

In July 2013, the Veteran indicated that he wished to have a hearing before the Board in connection with his claims. The Veteran was scheduled for a hearing in September 2013, but the Veteran did not appear and he did not request an additional hearing. The July 2013 hearing letter was not returned as undeliverable. Accordingly, the Veteran's hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2016).

In January 2014, the Board remanded the case for further evidentiary development and adjudicative action. The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A thoracolumbar spine disability did not manifest in service or the one year presumptive period, and is not otherwise related to service.

2.  A right leg disability, to include radiculopathy, did not manifest in service or during the one year presumptive period, is not otherwise related to service, and is neither caused nor aggravated by service connected disease or injury.





CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A right leg disability, to include radiculopathy, was not incurred in or aggravated by the Veteran's military service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by service-connected disease or injury. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in December 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter. Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.
Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examinations and VA treatment. 

As previously discussed, in January 2014, the Board remanded the Veteran's claim to the RO for further development. The Board's directives included obtaining VA treatment records and that the Veteran undergo a VA examination to determine the etiology of his claimed thoracolumbar spine disability and radiculopathy of the right lower extremity. The RO obtained the outstanding VA treatment records and the August 2014 VA examiner adequately addressed the questions posed in the January 2014 remand, thus there has been substantial compliance with the Board's remand directives. Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As will be discussed further, the Board finds that the August 2014 VA opinion is adequate, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions. Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis 

The Veteran contends that his thoracolumbar spine disability is related to an in-service fall in which the Veteran injured his back. He further contends that his right leg radiculopathy is secondary to his thoracolumbar spine disability. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In the December 1984 entrance examination report, December 1987 examination report, and February 1990 separation examination report, clinical examination of the Veteran's spine, lower extremities, and neurological system were normal. In his report of medical histories given during his entrance and separation examinations, the Veteran denied having or ever having recurrent back pain or neuritis. 

A June 1987 service treatment record (STR) reflects the Veteran suffered a right ankle injury. An X-ray study was negative. The impression was blunt trauma to the distal right ankle. 

An August 1988 STR reflects that the Veteran fell during basketball injuring his right hip. The impression was head and right hip contusions with mild erythema. Examination of the lower extremities revealed normal strength and full range of motion. Neurological examination was grossly intact and deep tendon reflexes were considered normal in all extremities. 

An August 2001 VA treatment records reflects that the Veteran was seen for complaints of back discomfort and was assessed with degenerative joint disease of the lower back. 

In a January 2002 VA treatment record, the Veteran reported back pain from eight to ten years prior and that he first had back problems from carrying equipment while in the military. He indicated that his back pain increased over the last eight months with no report of an injury or incident.

A December 2011 VA treatment record reflects that an X-ray study of the spine was negative and MRI studies of the lumbar spine revealed minimal bulge, disk osteophytes, probably early spondylosis, and central disk protrusion. In connection, in a February 2012 VA treatment record, the physician concluded that the MRI of his back was negative for significant pathology. 

In a December 2011 VA examination report, the Veteran reported that he injured his right ankle and right hip during service and that he developed leg pain, nerve issues down his bilateral legs starting approximately five months prior. He was diagnosed with right leg sciatica. Radiographic testing revealed a normal right ankle and mild degenerative joint disease of the bilateral hip, as well as bilateral femoral acetabular impingement. The VA examiner opined that the Veteran's current right leg sciatica is less likely as not due to his right hip and ankle injuries in service in 1987 and 1988. The examiner noted that the STRs reflect treatment in August 1988 with right hip mild erythema after a fall with hip contusion and that he was seen in June 1987 with a right ankle injury with diagnosis of blunt trauma to distal right ankle. The examiner also noted that the separation exam in 1990 is negative for any hip or ankle issues and that the current right ankle is negative for any issues and his bilateral hips are actually equal. As he does not have a unilateral hip issue, the examiner opined that the ankle and right hip issues are less likely than not the cause of his current right leg sciatica, and that his lumbar issues is more likely the cause of his right leg sciatica. 

Pursuant to the Board's January 2014 remand, the Veteran underwent a VA examination for his thoracolumbar spine disability in August 2014. The Veteran reported that while on active military duty he fell in a culvert during a march in 1988 training exercise. He stated that he was not specifically seen by any medics other than possibly a corpsman in the field. The Veteran reported that he did not recall any injury secondary to playing basketball or being on the basketball court. The Veteran denied any issues of any injury to his back secondary to a fall while playing basketball or while on a basketball court while on active duty, and reports the only injury he could recall affecting the back was the fall in the culvert. The Veteran stated that he began having problems with his back in the mid-1990s and that perhaps he had some degree of pain in the back since his fall in 1988, and that it has progressed over the years and only worsened in the mid-1990s. He also described symptoms of right-sided sciatica or right lower extremity radiculopathy that he reports to be on a constant basis over the course of the past five years. He did not relate any neuropathic radiculopathy or sciatica symptoms as developing from any fall in 1988. 

Radiographic studies revealed early mild degenerative disk disease. The examiner opined that his thoracolumbar spine would include what appears to be a more or less gradually progressive thoracolumbar spine condition that is now including degenerative disk disease and sciatica as affecting the right lower extremity. The examiner concluded that the etiology of his lumbar spine condition appears to be generalized wear and tear and the effects of advancing age. The examiner noted that the Veteran described a fall in a culvert, in which he recalls hurting the right side of the hip and back; however, the examiner found no documentation of any back injury related to this described fall that occurred into a culvert in 1988. Furthermore, the examiner noted that although he described pain problems dating back to 1988, it is somewhat unclear whether he is describing hip problems or back problems. The examiner noted that he does have evidence of sciatica as well as some low back pain, which he is inclusively calling back and hip pain. The examiner concluded that it would require speculation to suggest that in 1988 when he was seen for hip contusion that he actually meant back pain in 1988 and that it is at least as likely as not that the examiner at the time in 1988 would have been able to elicit if there was a true back condition in addition to or separate from any hip pain that the Veteran was describing as a result of a fall in 1988. The examiner opined that it is less likely as not that the Veteran's currently claimed thoracolumbar disorder is related to the 1988 fall during a basketball game given the fact that the veteran himself denied any injury to his back due to any fall during a basketball game or on a basketball court in 1988. 

The examiner further noted no medical basis by way of documentation to support that his currently claimed thoracolumbar spine disorder is due to or the result of active military duty given that there is no documentation of any symptoms, complaints, evaluation treatment, or diagnosis concerning a thoracolumbar spine condition documented in his service treatment records as happening while on active military duty.  Moreover, the examiner explained although the Veteran describes a fall into a culvert in 1988, it is less likely that a one-time injury that did not warrant any follow-up or documentation would result in mild degenerative disk disease as documented some twenty-six years later.  Further, the examiner explained that review of the medical records from 1996 note no complaints of low or mid-back pain.  In addition, the examiner noted that X-ray studies of the thoracic and lumbar spine performed in December 2011 were normal, and the onset of arthritis of thoracolumbar spine thus developed subsequent to 2011, making it less likely as not related to the reported history of a one-time fall in 1988.

Regarding the Veteran's right lower extremity radiculopathy symptoms, the examiner noted that the Veteran reported that it developed over the course of the past five years and, therefore, the sciatic symptoms are less likely a direct result of the fall that occurred on the basketball court or elsewhere in 1988. The examiner concluded that he is unable to fully delineate a history that is compatible with the onset of the condition and a continuity of symptomatology since that time on military duty and until present. The examiner agreed with the December 2011 VA examiner's opinion that the Veteran's radiculopathy affecting the right lower extremity is due to a lumbar spine condition. 

Upon review of the record, the Board finds that the competent evidence demonstrates the absence of nexus between the currently diagnosed thoracolumbar spine disability and radiculopathy of the lower right extremity and the Veteran's active duty service. Both the December 2011 and August 2014 VA opinions contained detailed explanations of the reasons for their conclusions based on an accurate characterization of the evidence of record and these negative nexus opinions are therefore entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Moreover, there is no contrary medical opinion in the record. The weight of the medical evidence is thus against the claims for service connection for thoracolumbar spine disability and right leg disability on a direct basis.

The Board has also considered the lay assertions of record, including the Veteran's contentions in support of a nexus between his thoracolumbar spine disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (layperson competent to opine on some matters of diagnosis and etiology, specifically, those that do not involve complex medical questions). See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). However, the Veteran's statements regarding whether his thoracolumbar spine disability is due to his military service constitute testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). To the extent that the Veteran's statements are competent, the Board finds that the specific, reasoned opinions of the trained health care providers in December 2011 and August 2014 VA opinions are of greater probative weight than the Veteran's more general lay assertions.

Furthermore, the above evidence reflects that arthritis did not manifest during service or within the one year after separation from service, and the Veteran reported an onset of right leg radiculopathy in 2009 or 2011, as indicated in the December 2011 and August 2014 VA examinations. Therefore, entitlement to service connection for a thoracolumbar spine disability and radiculopathy of the right lower extremity is not warranted on a presumptive bases.

The above evidence also reflects that that arthritis was neither shown as such in service nor noted during service or the presumptive period but not shown to be chronic.  The provisions of 38 C.F.R. § 3.303(b) are therefore not for application.  To the extent that the Veteran has stated he experienced continuity of symptomatology in and since service, the February 1990 separation report of medical history reflects that the Veteran indicated at that time he did not have and never had recurrent back pain.  The Board finds the contemporaneous statement made to the health care professional who conducted the separation examination to be of greater probative weight than the later statements made during the course of the appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  The later statements are therefore not credible in this regard.

In regard to the Veteran's contention that his right leg radiculopathy is caused by his thoracolumbar spine disability, because the Board herein denies service connection for his thoracolumbar spine disability, there is no legal basis for granting service connection on a secondary basis. Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310 (a), for disability secondary to service connected disease or injury. Thus, the claim for service connection for radiculopathy of the right lower extremity, claimed as secondary to thoracolumbar spine disability, is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims for service connection for a thoracolumbar spine disability and right leg disability. As such, the benefit-of-the-doubt rule is not applicable and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

ORDER

Entitlement to service connection for thoracolumbar spine disability is denied.

Entitlement to service connection for right leg disability including radiculopathy, to include as secondary to thoracolumbar spine disability, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


